  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                   }
                                                                                                                                         Page I of! )
                                                                                                                                                        ;-
                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                  v.

                          Marcos Mena-Espejo                                     Case Number: 3:19-mj-22281

                                                                                 Thomas S Sims
                                                                                 Defendant's Attorney


  REGISTRATION NO. 85608298
  THE DEFENDANT:
   ~ pleaded guilty to count( s) 1 of Complaint
                                            -~-~~------------------------
   0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                    Nature of Offense                                                             Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

   0 The defendant has been found not guilty on count( s)
                                                                           -------------------
   0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                  'v
                                  ~TIME         SERVED                     0                                          days

    ~  Assessment: $10 WAIVED ~ Fine: WAIVED
   ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendanfs possession at the time of arrest upon their deportation or removal.
   0 Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, June 6, 2019
                                                                               Date of Imposition of Sentence



                                                                               ~ARRYMKURREN
                      7~:;_:::
  Received ~/,,.·+/_ _ _ _ _ __
                DUS~
                    \.                                                         UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                       3:19-mj-22281

~----------------                                          -------------
